COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Keith Anthony Marine v. The State of Texas

Appellate case numbers: 01-13-00668-CR
                        01-13-00669-CR

Trial court case numbers: 1071617
                          1078980

Trial court:              263rd District Court of Harris County

       It is ordered that the motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: ___/s/Harvey Brown
                   X Acting individually     Acting for the Court


Date: November 19, 2013

Panel consists of Justices Jennings, Sharp, and Brown.